DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 12/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 12/21/2021, with respect to office action dated 9/29/2021 have been fully considered and are persuasive.  The rejections of 9/29/2021 have been withdrawn. 
Reason for Allowance
Claims 11-16, and 18-26 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an electric rotary machine wherein an optical protective isolation (opto-coupler) module accommodated in the machine housing in the stator, a temperature sensor (plurality of sensors) disposed in the machine winding and configured to generate an electrical sensor signal as a measure of a machine/rotor temperature of the electric machine; the temperature signals and electrical signals (power) are optically isolated by the protective isolation module.   Furthermore, an electronic control system receiving the output signal and configured to read out and evaluate the output signal and a connection unit for electrically connecting the output interface and the supply interface of the protective isolation module to the electronic control system.

The closest reasonable prior art reference is Volent et al. (2013/0181694) teaches motor converter with an optical isolated circuit and temperature sensor. However, Volent does not teach temperature sensors within an electrical rotatory motors stator and measuring temperature of the rotor.  In addition, electrical power and sensing signals are optically coupled.



In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, an electric rotary machine wherein an optical protective isolation (opto-coupler) module accommodated in the machine housing in the stator, a temperature sensor (plurality of sensors) disposed in the machine winding and configured to generate an electrical sensor signal as a measure of a machine/rotor temperature of the electric machine; the temperature signals and electrical signals (power) are optically isolated by the protective isolation module.   Furthermore, an electronic control system receiving the output signal and configured to read out and evaluate the output signal and a connection unit for electrically connecting the output interface and the supply interface of the protective isolation module to the electronic control system.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855